IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50729
                           Summary Calendar



RICKY NEALS,

                                           Plaintiff-Appellant,


versus

ELTON D. BROCK, ET AL.,

                                           Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-96-CV-006
                         - - - - - - - - - -
                            March 24, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     The motion of Ricky Neals, Texas prisoner #639448, to

proceed in forma pauperis on appeal is GRANTED.     Because Neals’

current balance in his prison account is $0.00, we assess no

initial partial filing fee against Neals.     However, Neals

henceforth shall make monthly payments of twenty percent of the

preceding month’s income credited to his account.        See 28 U.S.C.

§ 1915(b).     The agency having custody of Neals is directed to

forward payments from his prisoner account to the clerk of the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-50729
                                 - 2 -

district court each time the amount in his account exceeds $10

until the appellate filing fee of $105 is paid.     Id.

     Concerning Neals’ contentions that prison officials failed

to protect him from his cellmates and that the officials were

deliberately indifferent to his serious medical needs, we have

reviewed Neals’ brief and the record, and we find that the

district court did not abuse its discretion by dismissing Neals’

civil rights complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).   Neals’ appeal is without arguable merit and

is DISMISSED as frivolous.     See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   Neals is cautioned that future frivolous

civil suits and appeals filed by him or on his behalf will invite

the imposition of sanctions.    Neals is further cautioned to

review any pending suits and appeals to ensure that they do not

raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.    5th Cir. R.

42.2.